DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on CN108258146 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-11, 13, and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Han et al. 20200106045 in view of CN108258146.

    PNG
    media_image1.png
    501
    761
    media_image1.png
    Greyscale

Regarding claims 1 and 11, fig. 14 of Han discloses a display device comprising a display panel, the display panel comprising a display area DA, a hole-digging area OA, and a buffer area ND1 between the display area and the hole-digging area; the display panel comprising: 
a substrate 101; 
a driving circuit layer (TFT layer in DA) disposed on the substrate, and not disposed in the buffer area and the hole-digging area; 
a pixel defining layer 211 disposed on the driving circuit layer; 
a light-emitting functional layer 222 disposed on the pixel defining layer; 
and 
an encapsulation layer 320 disposed on the light-emitting functional layer 222 and the pixel defining layer 211,


    PNG
    media_image2.png
    607
    1098
    media_image2.png
    Greyscale


However, fig. 5 of CN108258146 discloses a display area and a buffer area; the display panel comprising: a substrate 055; a driving circuit layer TFT disposed on the substrate, and not disposed in the buffer area; a pixel defining layer 051 disposed on the driving circuit layer; a light-emitting functional layer disposed on the pixel defining layer; a retaining wall (06 is a protrusion - as labeled bye examiner above) disposed in the buffer area and on the pixel defining layer 051; and an encapsulation layer 04 disposed on the light-emitting functional layer and the retaining wall, wherein a contact area between a top surface of the retaining wall and the encapsulation layer is larger than an orthographically projected 
	Note the invention of CN108258146 provide the cofferdam and the area of the non-display areas are reduced to achieve a narrow bezel. The package reliability is improved
In view of such teaching, it would have been obvious to form a display panel of Han further comprising a retaining wall disposed in the buffer area and on the pixel defining layer; the encapsulation layer disposed on the retaining wall, wherein a contact area between a top surface of the retaining wall and the encapsulation layer is larger than an orthographically projected area of the top surface of the retaining wall on the substrate; and the top surface of the retaining wall is formed with at least one of grooves recessing downward perpendicular to the substrate or protrusions protruding upward perpendicular to the substrate such as taught by CN108258146 in order to provide improvement in package reliability.

Regarding claims 3 and 13, fig. 5 of CN108258146 disclose wherein the protrusions are continuously disposed (see the top surfaces are continuous surface). 

Regarding claims 6 and 16, fig. 5 of CN108258146 discloses wherein the protrusions 06 formed on the top surface of the retaining wall are arranged in a plurality of rows (2 rows of protrusions). 

Regarding claims 7 and 17, fig. 5 of CN108258146 discloses wherein the plurality of rows of the protrusions formed on the top surface of the retaining wall have an intersection (with the top surface of the retaining wall). 

trapezoid (as that shown in the applicant’s drawing).

Regarding claims 9 and 19, fig. 5 of CN108258146 discloses wherein a plurality of rows of the retaining walls are formed in the buffer area, and at least one of the plurality of rows of the retaining walls is formed with grooves at their top surfaces (see top surface forms indention in left and right which are grooves at the top surface). 

    PNG
    media_image3.png
    705
    1167
    media_image3.png
    Greyscale

Regarding claims 10 and 20, fig. 5 of CN108258146 discloses wherein a plurality of rows of the retaining walls are formed in the buffer area, and at least one of the plurality of rows of the retaining walls is formed with protrusions (06) at their top surfaces. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829